DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 22-26 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al., (US 20050119654; hereinafter Swanson) in view of Brustad et al., (US 20120136347; hereinafter Brustad). 
Regarding claim 22, Swanson discloses (Figures 16-24B) a surgical instrument, comprising: a handle assembly (510, 512); and an end effector operably (524) coupled to the handle assembly (510, 512), wherein the end effector (524) comprises: a first jaw (514, 548b); a second jaw (516, 548a), wherein the first jaw and second jaw are configurable between an open configuration and a closed configuration, an electrode (526a/b) disposed on at least one of the first jaw and the second jaw, wherein the electrode (526a/b) is configured to deliver first energy to tissue positioned between the first jaw and the second jaw; and a probe (528a/b, 530a/b), wherein the probe is configured to deliver second energy to tissue, and wherein the second energy comprises non-therapeutic energy for providing electrical stimulation to tissue ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Swanson fails to disclose that the probe is movable relative to the handle assembly and the electrode between an extended configuration and a retracted configuration. However, Bristad teaches (Figures 34A-35B) a surgical instrument in which a probe (91) is movable relative to a handle assembly and an electrode (205/206 shown in Figures 15A-15E) between an extended configuration and a retracted configuration ([0120]-[0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson 
Regarding claim 23, Swanson discloses (Figures 16-24B) that the probe comprises a first probe (528a, 530a) and a second probe (528b, 530b), ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 24, Swanson discloses (Figures 16-24B) that a gap is defined between a distal end of the first probe (528a, 530a) and a distal end of the second probe (528b, 530b), ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 25, Swanson discloses (Figures 16-24B) that the distal end of the first probe and the distal end of the second probe are configured to contour towards the gap ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 26, Swanson discloses (Figures 16-24B) that the probe is positioned adjacent the first jaw and the second jaw ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 27, Swanson/Brustad further teaches that the handle assembly comprises a retraction mechanism (a lever or similar actuator separate from the trigger or actuator), wherein the retraction mechanism is configured to move the probe (Brustad; 91) between the extended configuration and the retracted configuration (Brustad; [0120]-[0122]).
Regarding claim 32, Swanson discloses (Figures 16-24B) that the first energy comprises therapeutic energy for sealing or cutting tissue ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 34, Swanson discloses (Figures 16-24B) a surgical system, comprising: an energy source; and a surgical instrument operably coupled to the energy source, wherein the surgical instrument comprises: a housing; and an end effector (524) extending from the housing, 
Swanson fails to disclose that the probe is movable relative to the housing and the electrically conductive member between a deployed position and a retracted position; wherein, in the deployed position, the probe extends to a location laterally offset from the first jaw and the second jaw. However, Brustad teaches (Figures 34A-36D) a surgical instrument in which a probe (91) is movable relative to a housing and an electrically conductive member (205/206 shown in Figures 15A-15E) between a deployed position and a retracted position; wherein, in the deployed position, the probe (91) extends to a location laterally offset from a first jaw and a second jaw ([0120]-[0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson to include a retractable probe movable relative to the housing and the electrically conductive member between a deployed position and a retracted position, wherein, in the deployed position, the probe extends to a location laterally offset from the first jaw and the second jaw, as taught by Brustad, because the modification would provide an atraumatic jaw assembly for tissue contact (Brustad; [0120]). 
Regarding claim 35, Swanson discloses (Figures 16-24B) that the probe comprises a first probe (528a, 530a) and a second probe (528b, 530b), ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 36, Swanson discloses (Figures 16-24B) that a gap is defined between a distal end of the first probe (528a, 530a) and a distal end of the second probe (528b, 530b), and wherein the distal end of the first probe and the distal end of the second probe are configured to contour towards the gap ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 37, Swanson/Brustad further teaches (Brustad; Figures 34A-36D) that the housing comprises a retraction mechanism (a lever or similar actuator separate from the trigger or actuator), and wherein the retraction mechanism is configured to move the probe (Brustad; 91) between the deployed position and the retracted position (Brustad; [0120]-[0122]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson/Brustad, as applied to claim 27 above, and further in view of Rioux et al., (US 20090125026; hereinafter Rioux).
Regarding claim 29, Swanson/Brustad fails to teach that the retraction mechanism comprises a slide retraction mechanism. However, Rioux teaches (Figure 9A) a surgical instrument having a handle assembly comprising a retraction mechanism (920), wherein the retraction mechanism comprises a slide retraction mechanism and is configured to move a probe (120) between an extended configuration and a retracted configuration ([0068]). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the slide retraction mechanism taught by Rioux in place of the retraction mechanism taught by Brustad since both elements perform the same function of moving a probe between and extended configuration and a retracted .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson/Brustad, as applied to claim 27, and further in view of Milliman, (US 20100282813).
Regarding claim 28, Swanson/Brustad fails to teach that the retraction mechanism comprises a wheel retraction mechanism. However, Milliman teaches a surgical system having a wheel mechanism (rotatable knob 22) for providing axial movement to a desired element (46), ([0072], [0075]-[0080]). It would have been obvious to substitute the retraction mechanism taught by Brustad with the wheel retraction mechanism taught by Milliman because both mechanisms provide the same function of axially moving a desired element, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson/Brustad, as applied to claims 22 and 34 above, and further in view of Mehta et al., (US 20160206363; hereinafter Mehta).
Regarding claim 30, Swanson/Brustad fails to teach that the handle assembly comprises a switch configured to control an amount of second energy delivered to the probe from an energy source. However, Mehta teaches (Figure 1) a surgical system with a handle assembly having a switch (112) configured to control an amount of second (stimulation) energy delivered to a desired element from an energy source ([0046]). It would have been obvious to modify Swanson/Brustad to include a switch, as taught by Moses, because the modification would permit the user to selectively apply electrosurgical energy while giving the user more visual and tactile control over the application of electrosurgical energy (Moses; [0046]). Since the stimulation energy of the 
Regarding claim 38, Swanson/Brustad fails to teach that the housing comprises a switch configured to control an amount of the second energy provided to the probe from the energy source. However, Mehta teaches (Figure 1) a surgical system with a housing having a switch (112) configured to control an amount of second (stimulation) energy delivered to a desired element from an energy source ([0046]). It would have been obvious to modify Swanson/Brustad to include a switch, as taught by Moses, because the modification would permit the user to selectively apply electrosurgical energy while giving the user more visual and tactile control over the application of electrosurgical energy (Moses; [0046]). Since the stimulation energy of the modified device is provided by the probe of Swanson, the switch is configured to control an amount of second energy delivered to the probe from an energy source.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson/Brustad, as applied to claim 22, and further in view of Stice et al., (US 4926860; hereinafter Stice).
Regarding claim 31, Swanson/Brustad fails to teach that the probe is comprised of a shape memory material. However, Stice teaches a surgical system having a probe comprised of a shape memory material (Col. 1, lines 57-68; Col. 4, lines 42-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson/Brustad such that the probe is comprised of a shape memory material, as taught by Stice, because the modification would provide the probe with a superelastic/pseudoelastic shape recovery characteristic (Stice; Col. 4, lines 42-56) for variable use within different configurations of target areas. 
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Mehta and Brustad. 
Regarding claim 39, Swanson discloses (Figures 16-24B) a surgical system, comprising: an energy source (power supply in elements 200 and 300); an end effector (524) operably coupled to the energy source, wherein the end effector comprises: a first jaw (514, 548b); a second jaw (516, 548a), wherein the first jaw and the second jaw are configurable between an open configuration and a closed configuration, an electrode (526a/b) disposed on at least one of the first jaw and the second jaw, wherein the electrode (526a/b) is configured to deliver first energy to tissue positioned between the first jaw and the second jaw; and a probe (528a/b, 530a/b), wherein the probe is configured to deliver second energy to tissue; and a control system (control system in elements 200 and 300) operably coupled to the end effector and the energy source (power supply), ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Swanson fails to disclose that the control system comprises: a first actuator configured to control the first energy provided to the at least one of the first jaw and the second jaw from the energy source; a second actuator configured to control the second energy provided to the probe from the energy source. However, Mehta teaches (Figure 1) a surgical system having a control system which comprises: a first actuator (154) configured to control a first energy provided to an end effector from an energy source; a second actuator (112) configured to control a second energy provided for stimulation from an energy source ([0081]-[0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson to include first and second actuators, as taught by Mehta, because the modification would allow ease of operational handling of energy initiation with the physician's index finger or thumb (Mehta; [0082]). Furthermore, since the modified device includes the first and second jaws of 
Swanson fails to disclose that the probe is movable relative to the first jaw, the second jaw, and the electrode between an extended configuration and a retracted configuration; wherein, in the extended configuration, the probe extends to a location laterally offset from, and not in-between, the first jaw and the second jaw; and the control system comprises a third actuator configured to move the probe between the extended configuration and the retracted configuration. However, Brustad teaches (Figures 34A-36D) a surgical instrument in which a probe (91) is movable relative to a first jaw, a second jaw, and an electrode (205/206 shown in Figures 15A-15E) between an extended configuration and a retracted configuration; wherein, in the extended configuration, the probe extends to a location laterally offset from, and not in-between, the first jaw and the second jaw; and the control system comprises a third actuator (a lever or similar actuator separate from the trigger or actuator) configured to move the probe between the extended configuration and the retracted configuration ([0120]-[0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson to include a retractable probe movable relative to the first jaw, the second jaw, and the electrode between an extended configuration and a retracted configuration, wherein, in the extended configuration, the probe extends to a location laterally offset from, and not in-between, the first jaw and the second jaw, and the control system comprises a third actuator configured to move the probe between the extended configuration and the retracted configuration, as taught by Brustad, because the modification would provide an atraumatic jaw assembly for tissue contact (Brustad; [0120]). 
Regarding claim 40, Swanson discloses (Figures 16-24B) that the first energy comprises therapeutic energy for sealing or cutting tissue ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Regarding claim 41, Swanson discloses (Figures 16-24B) that the second energy comprises non- therapeutic energy for providing electrical stimulation to tissue ([0102]-[0110], [0123]-[0131], [0146]-[0151]).
Response to Arguments
Applicant’s arguments filed 12/21/2021 have been fully considered and are persuasive.  Therefore, the rejection(s) has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Brustad, which teaches a surgical instrument comprising a retractable probe. In combination with Swanson, the modified device teaches the invention as claimed in at least amended claims 1 and 34. In combination with Swanson and Mehta, the modified device teaches the invention as claimed at least in amended claim 39.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794